      Case 3:20-cv-00843-JAH-LL Document 5 Filed 07/13/20 PageID.308 Page 1 of 3



1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   JESSIE DORSEY,                                       Case No.: 3:20-cv-00843-JAH-LL
     CDCR #AF-6022,
12
                                         Plaintiff,       ORDER DISMISSING CIVIL
13                                                        ACTION WITHOUT PREJUDICE
                          vs.                             FOR FAILING TO PAY
14
                                                          FILING FEE REQUIRED
15   D. PARAMO, et al.,                                   BY 28 U.S.C. § 1914(a) AND/OR
                                                          FAILING TO MOVE TO PROCEED
16                                    Defendants.         IN FORMA PAUPERIS
17                                                        PURSUANT TO
                                                          28 U.S.C. § 1915(a)
18
19
20
21
           Plaintiff Jessie Dorsey, currently incarcerated at the Richard J. Donovan
22
     Correctional Facility (“RJD”), is proceeding pro se in this civil rights action pursuant to 42
23
     U.S.C. Section 1983. (See ECF No. 1, Compl.)
24
     I.    Failure to Pay Filing Fee or Request IFP Status
25
           All parties instituting any civil action, suit or proceeding in a district court of the
26
     United States, except an application for writ of habeas corpus, must pay a filing fee of
27
28
                                                      1
                                                                                  3:20-cv-00843-JAH-LL
         Case 3:20-cv-00843-JAH-LL Document 5 Filed 07/13/20 PageID.309 Page 2 of 3



1    $400. See 28 U.S.C. § 1914(a). 1 An action may proceed despite a plaintiff’s failure to
2    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
3    Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
4    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the Plaintiff is a
5    prisoner, and even if he is granted leave to commence his suit IFP, he remains obligated
6    to pay the entire filing fee in “increments,” see Williams v. Paramo, 775 F.3d 1182, 1185
7    (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28 U.S.C. §
8    1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
9            Plaintiff has not prepaid the $400 in filing and administrative fees required to
10   commence a civil action. And although Plaintiff has submitted certified trust account
11   statements for the six-month period immediately preceding the filing of the complaint as
12   required by 28 U.S.C. Section 1915(a)(2), see ECF No. 3, he has not submitted a properly
13   supported Motion to Proceed IFP pursuant to 28 U.S.C. Section 1915(a). Therefore, his
14   case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493 F.3d at 1051.
15   II.     Conclusion and Order
16           For the reasons set forth above, the Court hereby:
17           (1)    DISMISSES this action sua sponte without prejudice for failure to pay the
18   $400 civil filing and administrative fee or to submit a Motion to Proceed IFP pursuant to
19   28 U.S.C. Section 1914(a) and Section 1915(a); and
20           (2)    GRANTS Plaintiff forty-five (45) days leave from the date this Order is
21   filed to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b)
22   complete and file a Motion to Proceed IFP. See 28 U.S.C. § 1915(a)(2); S.D. Cal. Civ.
23   L.R. 3.2(b).
24
25
26   1
       In addition to the $350 statutory fee, civil litigants must pay an additional
27   administrative fee of $50. See 28 U.S.C. § 1914(a) (Judicial Conference Schedule of
     Fees, District Court Misc. Fee Schedule, § 14 (eff. Oct. 1, 2019)). The additional $50
28   administrative fee does not apply to persons granted leave to proceed IFP. Id.
                                                    2
                                                                                  3:20-cv-00843-JAH-LL
     Case 3:20-cv-00843-JAH-LL Document 5 Filed 07/13/20 PageID.310 Page 3 of 3



1          IT IS FURTHER ORDERED that the Clerk of the Court shall provide Plaintiff
2    with this Court’s approved form “Motion and Declaration in Support of Motion to
3    Proceed In Forma Pauperis.” If Plaintiff fails to either prepay the $400 civil filing fee or
4    complete and submit the enclosed Motion to Proceed IFP within 45 days, this action will
5    remain dismissed without prejudice based on Plaintiff’s failure to satisfy the fee
6    requirements of 28 U.S.C. Section 1914(a) and without further Order of the Court.
7          IT IS SO ORDERED.
8    Dated: July 10, 2020
9                                                Hon. John A. Houston
                                                 United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
                                                                                3:20-cv-00843-JAH-LL
